WATSON, District Judge.
This case involves a record similar to that in United States v. John Foote, 42 F.Supp. 717, wherein I have his day filed an opinion, except that here the Defendant further contends that his constitutional right against self incrimination has been violated.
The meagre facts upon which the Court is asked to base a decision show that the Defendant was subpoenaed to appear before a Grand Jury and that, before testifying before the Grand Jury, he executed a waiver of his constitutional right to refrain from incriminating himself; that he gave testimony before the Grand Jury upon which the indictment in this case was returned; and that he was not advised by the United States Attorney, while before the Grand Jury, of his constitutional privilege.
The Defendant contends that the waiver is ineffective because he did not understand the nature and extent of his privilege. This contention is unsupported by the record. The waiver recites that he was advised of his constitutional right and, in the absence of other evidence, he is bound thereby.
It is ordered that the plea in abatement filed in the above entitled case is hereby dismissed, and the motion to quash the indictment is hereby denied.